Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-32, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 56-159337, with evidence from either of CN 104762756 or CN 1800472A.
JP 56-159337A discloses a silk nonwoven fabric obtained by having a silkworm spin its thread to a density of 50-100 gsm on a wood or plastic plate, and then removing 3-10 of the sericin.  See page 4 of the supplied machine translation as well as the example bridging pages 5 and 6.  Note that CN ‘256 and CN ‘427 teach that silk naturally contains from 30-40 % sericin and 70% fibroin.   Thus removing 3-10% of the sericin would result in a sericin content within the claimed range of 20-30%.  It is reasonable to expect that a natural silk product would contain sericin A, B and C.  With regard to claims 30-32, 40 any fabric will be three-dimensional, in that it will have a length, a width and a thickness.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-29, 33-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 56-159337, with evidence from either of CN 104762756 or CN 1800472A.

JP 56-159337A discloses a silk nonwoven fabric obtained by having a silkworm spin its thread to a density of 50-100 gsm on a wood or plastic plate, and then removing 3-10 of the sericin.  See page 4 of the supplied machine translation as well as the example bridging pages 5 and 6.  Note that CN ‘256 and CN ‘472 teach that silk naturally contains from 30-40 % sericin and 70% fibroin.   Thus removing 3-10% of the sericin would result in a sericin content within the claimed range of 20-30%.  It is reasonable to expect that a natural silk product would contain sericin A, B and C.  
With regard to claims 26-29, 33-34, JP ‘337 does not disclose the claimed protruding edge border.  
However, it is well known in the art of textiles to provide a hem around a fabric, which provides a protruding border because it involves folding a portion of the fabric back to form a double thickness portion and then stitching.  Therefore, it would have been obvious to one of ordinary skill in the art to have provided a hem on the fabric of JP ‘337 in order to prevent raveling and to provide a neat and uniform shape to the fabric.  
With regard to claims 35-43, JP ‘337 teaches the steps of providing a silkworm, which would necessarily have been reared, and placing it on a substrate such as a wood or plastic plate and allowing it to spin the silk into a nonwoven and then removing the silkworm and separating the nonwoven from the substrate.   Any substrate will have three dimensions.  It further would have been obvious to have employed a substrate having the particular dimensions and surface structure and shape which was desired in the final product.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP10121358A teaches shaping nonwoven silk products by molding the nonwoven but does not teach the claimed sericin content.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789